Citation Nr: 0636140	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  02-20 893	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a dental disability 
for compensation purposes.  

2.  Entitlement to a rating in excess of 10 percent for flat 
feet prior to May 30, 2005.  

3.  Entitlement to a rating in excess of 30 percent for flat 
feet on and after May 30, 2005.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States




ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from July 1953 to September 
1956.

This matter was most recently before the Board of Veterans' 
Appeals (Board) in October 2004, at which time it was 
remanded to the Department of Veterans Affairs (VA) Regional 
Office (RO) in Boise, Idaho, through the VA's Appeals 
Management Center (AMC) in Washington, DC.  The purpose of 
such remand was to facilitate certain, requested procedural 
and evidentiary development.  

While the case remained in remand status, the AMC through a 
rating decision of June 2006 entered by its Resource Center 
in Cleveland, Ohio, increased the rating assigned for the 
veteran's flat feet from 10 percent to 30 percent, effective 
from May 30, 2005.  Such action has necessitated restyling of 
the issues involving the veteran's claim for increase for 
flat feet, as indicated on the title page of this document.  
These matters are further addressed in the REMAND portion of 
this document which follows and such REMAND is to the RO via 
the AMC.  VA will notify the veteran if further action is 
required on his part.  

In addition, it is noteworthy that in correspondence, 
received by the RO in July 2006, the veteran withdrew from 
appellate consideration his application to reopen his claim 
for service connection for a dental disorder.  


FINDING OF FACT

In July 2006, prior to the promulgation of a decision in the 
appeal, VA received notification from the veteran that he was 
withdrawing his appeal as to the issue of whether new and 
material evidence had been presented to reopen a previously 
denied claim of entitlement to service connection for a 
dental disorder.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
appellant as to his claim to reopen for service connection 
for a dental disability have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Claim to Reopen:  Service Connection for a Dental Disability

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  In this instance, the veteran by his 
written statement, received by VA in July 2006, withdrew his 
appeal as to whether new and material evidence had been 
submitted with which to reopen a previously denied claim of 
entitlement to service connection for a dental disorder.  
Hence, there remain no allegations of errors of fact or law 
for appellate consideration as to that matter.  Accordingly, 
the Board does not have jurisdiction to review such claim and 
it is, therefore, dismissed.


ORDER

The appeal involving the veteran's application to reopen his 
claim for service connection for a dental disability is 
dismissed.




REMAND

Service connection for bilateral pes planus or flat feet was 
established by RO action in December 1956, at which time a 0 
percent rating was assigned.  The 0 percent rating remained 
in effect until entry of a rating decision in September 1999, 
when a 10 percent rating was assigned for flat feet under 
Diagnostic Code 5276, effective from March 1999.  By further 
RO action in June 2006, the rating for the veteran's flat 
feet was increased to 20 percent, effective from May 30, 
2005, the date of a VA medical examination.  Inasmuch as the 
veteran has not indicated that the September 1999 or June 
2006 actions have satisfied his appeal, and as it is to be 
presumed that he is seeking the maximum evaluation 
assignable, pursuant to AB v. Brown, 6 Vet. App. 35, 38 
(1993), there are two questions presented for appellate 
review.  The initial question is whether a schedular 
evaluation in excess of 10 percent is assignable for flat 
feet prior to May 30, 2005, and, secondly, whether a 
schedular rating in excess of 30 percent is for assignment on 
and after May 30, 2005.  

As part of its October 2004 remand, the Board requested that 
the veteran be afforded a VA medical examination, in part, 
for the purpose of ascertaining the relationship of variously 
diagnosed foot disorders from the veteran's service-connected 
bilateral flat feet.  Unfortunately, however, the VA's 
examiner in May 2005 failed to provide an opinion or 
rationale as to whether any of the foregoing is part and 
parcel of the service-connected flat feet, secondary thereto, 
aggravated thereby, or otherwise unrelated.  Remand is thus 
required for corrective action.  See Stegall v. West, 11 Vet. 
App. 268, 270-71 (1998).  

As to the additional foot disorders, upon further review of 
the record, the Board finds that the medical evidence and 
statements from the veteran raise an issue of secondary 
service connection for these additional foot disabilities, 
including bilateral metatarsalgia, rear foot varus, plantar 
fat pad atrophy, and hammertoe deformities.  The Board must 
review all issues reasonably raised from a liberal reading of 
all documents in the record.  EF v. Derwinski, 1 Vet. App. 
324, 326 (1991).  The Board further finds that the issue of 
service connection for additional foot disabilities secondary 
to flat feet is inextricably intertwined with the increased 
rating claim on appeal.  Harris v. Derwinski, 1 Vet. App 180 
(1991).  Therefore, it must be developed and adjudicated 
prior to final consideration of the claim for an increased 
rating for flat feet. 

Disability that is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (2006).  Effective October 
10, 2006, 38 C.F.R. § 3.310 was amended to implement the 
holding in Allen v. Brown, 7 Vet. App. 439 (1995) for 
secondary service connection on the basis of the aggravation 
of a nonservice-connected disorder by service-connected 
disability.  See 71 Fed. Reg. 52744 (2006).  The amendment 
essentially codifies Allen with language that requires that a 
baseline level of severity of the nonservice-connected 
disease or injury must be established by medical evidence 
created before the onset of aggravation.

In view of the foregoing, the veteran must be provided a VA 
foot examination for the purposes of determining whether his 
service-connected flat feet caused or aggravated any other 
foot disorder (Id.) and to determine the current severity of 
the veteran's flat feet (and any other foot disability found 
to be secondary to the flat feet, within the meaning of the 
applicable law and regulation).  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp 2005); 38 C.F.R. § 3.310(a) (2006). 

Accordingly, this portion of the appeal is REMANDED for the 
following:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002) and 38 
C.F.R. § 3.159 (2006), the veteran must 
be notified of what information and 
evidence are still needed to substantiate 
his claims for a schedular rating in 
excess of 10 percent for flat feet prior 
to May 30, 2005, and in excess of 30 
percent for flat feet on and after May 
30, 2005; and the raised, intertwined 
claim of secondary service connection for 
additional foot disorders secondary to 
service-connected flat feet, including 
bilateral metatarsalgia, rear foot varus, 
plantar fat pad atrophy, and hammertoe 
deformities.  Such notice must include 
the holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), as 
applicable.  The veteran must also be 
notified of what portion of that evidence 
VA will secure, and what portion he 
himself must submit.  He must also be 
advised to submit all pertinent evidence 
not already on file that is held in his 
possession.  If requested, VA will assist 
him in obtaining updated records of 
treatment from private medical 
professionals, or other evidence, 
provided that he supplies sufficient, 
identifying information and written 
authorization.

Depending upon the response received from 
the veteran, any and all assistance due 
him must then be afforded.  

2.  Any and all records of VA medical 
treatment involving the veteran's 
service-connected flat feet, which are 
not already on file, must be obtained for 
inclusion in his claims folder.  

3.  Thereafter, the report of VA medical 
examination conducted in May 2005 at the 
VA Medical Center in Salt Lake City, 
Utah, by R. Sadovik, must be returned to 
Dr. Sadovik for the preparation of an 
addendum to his earlier report.  If Dr. 
Sadovik is unavailable, the veteran must 
be accorded a separate VA medical 
examination by another clinician for 
evaluation of the nature and severity of 
his service-connected bilateral flat 
feet.  The veteran's claims folder must 
be made available to Dr. Sadovik or his 
designee for review.  Ultimately, Dr. 
Sadovik or his designee must prepare an 
addendum to his May 2005 report answering 
the following, with full supporting 
rationale:

Is it at least as likely as not 
(50 percent or greater 
probability) that the veteran's 
service-connected flat feet 
caused or aggravated any of his 
other foot disorders, including 
bilateral metatarsalgia, rear 
foot varus, plantar fat pad 
atrophy, and hammertoe 
deformities?  

The physician is advised that 
the term "as likely as not" 
does not mean within the realm 
of possibility.  Rather, it 
means that the weight of 
medical evidence both for and 
against a conclusion is so 
evenly divided that it is 
medically sound to find in 
favor of causation as to find 
against causation.  More likely 
and as likely support the 
contended causal relationship; 
less likely weighs against the 
claim.  

Additionally, the Board advises 
that "aggravation" is defined 
for legal purposes as a chronic 
worsening of the underlying 
condition, as opposed to a 
temporary flare-up of symptoms.  

If any of the veteran's 
additional foot disorders was 
aggravated by his service-
connected flat feet, to the 
extent that is possible, the 
examiner is requested to 
provide an opinion as to 
approximate baseline level of 
severity of the nonservice-
connected foot disorder(s) 
before the onset of 
aggravation.

If the veteran's flat feet did 
not cause or aggravate his 
other foot disorders, to the 
extent that is possible, the 
examiner should distinguish 
functional impairment due to 
the flat feet from such 
impairment secondary to his 
other nonservice-connected foot 
disorders. 

The examiner is also requested 
to provide a rationale for any 
opinion expressed and is 
advised that if a conclusion 
cannot be reached without 
resort to speculation, he or 
she should so indicate in the 
examination report.  

4.  Thereafter, the veteran's claim for a 
schedular rating in excess of 10 percent 
for flat feet prior to May 30, 2005, and 
for a schedular rating in excess of 30 
percent for flat feet on and after May 
30, 2005, must be readjudicated.  The 
raised, intertwined claim for service 
connection for additional foot disorders 
(other than service-connected flat feet) 
secondary to the veteran's service-
connected flat feet must also be 
adjudicated.  

If the rating or ratings sought for flat 
feet on appeal are not granted to the 
veteran's satisfaction, the veteran and 
his representative must be provided with 
a supplemental statement of the case, 
which must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to this matter.  An appropriate 
period of time must then be allowed for a 
response, before the record is returned 
to the Board for further review.

If the claim for secondary service 
connection for additional foot disorders 
is denied, the veteran must be provided 
with his appellate rights and, if he does 
submit a timely notice of disagreement, 
after the statement of the case is 
issued, if the veteran perfects this 
appeal in a timely matter, the claim must 
be forwarded to the Board for its 
appellate review. 

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purpose of this remand is to obtain additional 
evidentiary development and to preserve the veteran's due 
process rights.  No inference should be drawn as to the 
outcome of this matter by the actions herein requested.  



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


